DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the elastomer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/183894 A1).


Claim 1, 3-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/183894 A1).
Regarding claims 1, 3-6 and 8-13, Lee discloses a multilayer film for use in making packaging (i.e. multilayer film; package) ([0001]-[0002]), having a core layer comprising from 15 to 1000 alternating layers of layer A material and layer B material (i.e. barrier layer comprising a plurality of unstretched first film layers and a plurality of unstretched second film layers; overlapping lamination number in a range of 50 to 5,000; overlapping lamination number in a range of 200 to 5,000) ([0004], [0025]), wherein layer A may comprise a propylene based polymer or an ethylene based polymer such as HDPE (second resin) and layer B may comprise a propylene-based polymer (first resin) (i.e. first resin and second resin are polyolefin-based resins; first resin is polypropylene; second resin is high-density polypropylene) ([0037], [0045]), wherein the film may have opposing skin layers that may comprise propylene-based polymers (first resin) (i.e. pair of unstretched second outer layers; comprising the first resin) ([0079], [0081]), wherein the thickness of layer A and layer B may be from 10 nm to 1000nm (i.e. overlapping 10 to 1,000 nm; overlapping thickness of the barrier layer is in a range of 10 to 50 µm; overlapping average thickness per layer of the unstretched first film layers is less than 500 nm) ([0072]), wherein the film may include intervening layers between the skin layers and the core layer (i.e. pair of unstretched first outer layers), wherein the intervening layers may comprise the same materials as the skin layers such as propylene-based polymers (first resin)([0085]).  Given that there is no disclosure that the film is stretched, it is the examiner’s position that it is unstretched.

Regarding claim 5, while there is no specific disclosure of the thickness of the intervening layer (first unstretched outer layers), it is the examiner’s position that depending on the desired end use and the desired mechanical, adhesion and barrier properties it would have been obvious to make the intervening layers have a thickness in the claimed range.
Regarding claim 6, the film may have a total thickness of 25 µm to 7.5 mm ([0079]) and the skin layers (second unstretched outer layers) may comprise 5 to 35% of the total thickness (i.e. overlapping 5 to 125 µm) ([0082]).  Alternatively, depending on the desired end use and the desired mechanical, adhesion and barrier properties it would have been obvious to make the intervening layers have a thickness in the claimed range.
Claim 2, 7, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/183894 A1), as applied to claims 1 and 3 above, in view of Igarashi et al. (US 2013/0071587 A1).
Regarding claims 2, 7, and 14-20, Lee discloses all of the claim limitations as set forth above.  Lee does not disclose that the first outer layers comprise an elastomer, or that the elastomer is an olefin based elastomer. 
Igarashi discloses that adding an ethylene based elastomer to an intermediate layer comprising propylene based polymer improves the impact resistance and flexibility (abstract, [0095]-[0099]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES C YAGER/           Primary Examiner, Art Unit 1782